Citation Nr: 1222396	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-25 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to an initial compensable rating for degenerative joint disease of the lumbosacral spine before January 20, 2011, and to an initial rating higher than 20 percent from January 20, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1967 to January 1969.     

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

While on appeal in a rating decision in January 2011, the RO increased the rating for the disability of lumbosacral spine to 20 percent from January 20, 2011. 

The claim of service connection for traumatic brain injury is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  A bilateral hearing loss disability for the purpose of VA disability compensation is not shown. 

2.  Before January 20, 2011, degenerative joint disease of the lumbosacral spine was manifested by flexion greater than 85 degrees and a combined range of motion greater than 235 degrees without muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or objective neurological abnormalities, or incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period. 







3.  From January 20, 2011, degenerative joint disease of the lumbosacral spine has been manifested by flexion greater than 30 degrees without objective neurological abnormalities, or incapacitating episodes having a total duration of at least four week but less than six weeks during a 12 month period. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The criteria for an initial compensable rating for degenerative joint disease of the lumbosacral spine before January 20, 2011, and for an initial rating higher than 20 percent from January 20, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

On the claim of service connection for a bilateral hearing loss disability and on the underlying claim of service connection for a disability of the lumbosacral spine, the RO provided pre-adjudication VCAA notice by a letter dated in December 2008.  

The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 



On the claim of service connection of a bilateral hearing loss disability, the content and the timing of the VCAA notice complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  And no further VCAA notice is required. 

On the initial rating claim, whereas here, service connection has been granted and initial disability ratings have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for higher initial ratings for a disability of the lumbosacral spine, following the initial grant of service connection.  Dingess at 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records and VA records. 

On the claim of service connection for a bilateral hearing loss disability and for the initial rating claim, the Veteran was afforded VA examinations.  





As the reports contain a history and findings and discussion of the pertinent facts in sufficient detail so that the Board decision is a fully informed one, the reports are adequate to decide the claim of service connection and the initial rating claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims has been met.  38 C.F.R. § 3.159(c)(4). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 



For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

As the Veteran was awarded the Combat Infantryman Badge and the Purple Heart, the combat provisions of 38 U.S.C.A. § 1154(b) apply. 

For a Veteran, who served in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir.1996).

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).




When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

In a claim for service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Facts 

The service treatment records show that on entrance examination in December 1966 an audiogram showed that the thresholds, in decibels, at the tested frequencies were:

Hertz
500
1000
2000
3000
4000
Right ear
5
5
10
 
5
Left ear
5
5
105
 
5



Converting the pre-1967 ASA data to the current ISO (ANSI) standard yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
20 
15
20
 
10
Left ear
20
15
20
 
10

On separation examination, an audiogram showed that the thresholds, in decibels, at the tested frequencies under the current ISO (ANSI) standard were:

Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
 
0
Left ear
0
0
0
 
0

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of impaired hearing of hearing loss. 

After service in January 2009, the Veteran stated that his hearing tests have always been in the normal range, but he had difficulty hearing conversations in a crowded room or in places with background noise.  He stated that he had trouble distinguishing the direction of sound and he used earphones so he did not have to turn the volume way up to hear the television.  

The Veteran expressed the opinion that his hearing difficulties may be due to traumatic brain injury he suffered in Vietnam, when his armored personnel carrier (APC) hit a mine and later when a rocket propelled grenade (RPG) hit near his APC. 

On VA examination in June 2009, the Veteran complained of the gradual onset of hearing loss and that he had difficulty understanding speech in background noise and difficulty hearing the television.  



The VA examiner noted that the Veteran served in combat in Vietnam and that the Veteran was exposed to loud noise from aircraft, tanks, engines, gunfire, and exploding ordnance.  The VA examiner noted two incidents in which the Veteran's APC was hit.  The VA examiner noted that after service the Veteran had no occupational or recreational exposure to loud noise. 

On an audiogram under the current ISO (ANSI) standard, the thresholds, in decibels, at the tested frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
20
LEFT
20
15
20
20
25

The speech recognition scores using the Maryland CNC Test were 100 percent in the right ear and 100 percent in the left ear.

On the basis of the audiogram, the VA examiner concluded that the Veteran had normal hearing in both ears for the frequencies of 500 Hertz to 4000 Hertz, and the hearing thresholds did not meet the criteria for disability under the VA regulation.  

In June 2011 on VA audiology examination, the Veteran complained that his decreased hearing was due to a traumatic brain injury.  He described symptoms of dizziness when hearing loud noises and vision disturbance with loud noise since service.  History included noise exposure to artillery fire, tanks, engines, aircraft, and small arms fire.  He denied civilian noise exposure.  








On an audiogram under the current ISO (ANSI) standard, the thresholds, in decibels, at the tested frequencies were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
15
15
15
20
25

The speech recognition scores using the Maryland CNC Test were 100 percent in the right ear and 98 percent in the left ear.

The diagnosis was normal right and left ear hearing. 

Analysis 

The Veteran seeks service connection for a bilateral hearing loss disability, which he relates to noise exposure in service, including in combat, and as a result of a traumatic brain injury. 

The audiograms during service did not show impaired hearing as the thresholds were 20 decibels or below at the tested frequencies of 500, 1000, 2000, and 4000 Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988), the United States Court of Appeals for Veterans Appeals noted that the threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and that a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385.).  






Also the audiograms during service did not show a hearing loss disability under 38 C.F.R. § 3.385 as the auditory threshold in any of the frequencies 500, 1000, 2000, and 4000 Hertz was below 40 decibels, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, or 4000 Hertz were below 26 decibels. 

On the basis of the audiograms in service alone, a bilateral hearing loss disability under 38 C.F.R. § 3.385 (a 40 decibel threshold at any one tested frequency or a 26 decibel threshold for at least three of the tested frequencies) was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

As for service connection based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or based on the initial documentation of a hearing loss disability after service under 38 C.F.R. § 3.303(d), after service, the earliest complaint of impaired hearing was on the Veteran's application for VA disability in 2008.  

But there is no competent evidence that the Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385, because on VA audiology testing in 2009 and 2011 the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was below 40 decibels, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were below 26 decibels, and the speech recognition scores were over 94 percent. 

There is no competent evidence to the contrary. 

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim. 




See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses.). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377. 

As the presence or diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived through the senses, the claimed disability is not a simple medical condition that the Veteran is competent to identify.  





And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a bilateral hearing loss disability under 38 C.F.R. § 3.385, on the basis of audiology testing.  For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.

Where, as here, there is a question of the presence or a diagnosis of a hearing loss disability under 38 C.F.R. § 3.385, not capable of lay observation by case law, the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of a hearing loss disability in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to claim. 

As for the Veteran describing a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional, there is no evidence of a diagnosis of a bilateral hearing loss disability under 38 C.F.R. § 3.385 by a medical professional since service or currently. 

Although the Veteran served in combat and his noise exposure is consistent with the circumstances of his service, the provisions of 38 U.S.C.A. § 1154(b) deal only with the question of what happened in service and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir.1996).  

In the absence of competent medical evidence of current bilateral hearing loss disability under 38 C.F.R. § 3.385, at any time in the appeal period, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  




As there is no competent medical evidence of a current bilateral hearing loss disability under 38 C.F.R. § 3. 385, the Board need not reach the question of presumptive service connection or service connection due to a traumatic brain injury as claimed by the Veteran.

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability, the benefit- of- the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Initial Ratings for Disability of Lumbosacral Spine 

In a rating decision in June 2009, the RO granted service connection for degenerative joint disease of the lumbosacral spine and assigned a noncompensable rating, effective from November 25, 2008, the date of receipt of the claim of service connection by VA.  While on appeal in a rating decision in January 2011, the RO increased the rating to 20 percent, effective from January 20, 2011.  

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 



In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca at 206-07. 

Also with any form of arthritis, painful motion is factor to be considered.  38 C.F.R. § 4.59. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 







Rating Criteria 

Degenerative joint disease of the lumbosacral spine is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating. 38 C.F.R. § 4.71a.  Diagnostic Code 5242 (degenerative arthritis) and Diagnostic Code 5243 (intervertebral disc syndrome). 

Under the General Rating Formula, the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, where the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, where there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

The criteria for a 20 percent rating are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

The criteria for a 40 percent are for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

The rating criteria are to be applied irrespective of whether there are symptoms such as pain (whether or nor it radiates), stiffness, or aching in the affected area of the spine. 





For rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  38 C.F.R. § 4.71a, Note (1). 

In rating radiating pain or radiculopathy of the peripheral nerves in the lower extremities, the rating schedule provides ratings for mild, moderate, moderately severe, or severe incomplete paralysis of the affected nerve and for complete paralysis of the affected nerve.  38 C.F.R. § 4.124a, for example, Diagnostic Code 8520 (sciatic nerve (sciatica)). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 10 rating are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  The criteria for a 20 rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The criteria for a 60 percent rating are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a Note (1). 




A Rating before January 20, 2011

Facts

The service treatment records show that in May 1968 the Veteran sustained a back injury when his armored personnel carrier hit a mine.  He was in the hospital for three days.  In January 2009, the Veteran stated that he has experienced back pain since then and that other than brief chiropractic treatment in the 1980s, he had not sought treatment and he lived with the pain, using over-the-counter pain medication.  

In April 2009 on VA examination, the Veteran complained of low back pain, which had become progressively worse over the years.  The Veteran described pain in the center of the lumbar area with occasional radiation into the left buttock.  He stated that he experienced pain, daily, which varied from a dull ache to sharp.  He denied acute flare-ups that were incapacitating.  The Veteran also denied numbness, weakness, and bladder or bowel dysfunction.  It was noted that he did not use walking or any assistive device.  

As for work history, it was noted that Veteran was retired after 30 years of working in the finance department of a large private company.  He was able to perform his usual activities of daily living without assistance, which included driving a car.  

On examination, the Veteran had normal curvature and symmetry of the spine.  Flexion of the spine was to 90 degrees, extension was to 30 degrees, lateral flexion, right and left, was to 30 degrees, and lateral rotation, right and left, was to 30 degrees.  The examiner did not find painful motion, pain, fatigue, weakness, lack of endurance, or incoordination.  There was no objective evidence of painful motion, spasm, weakness, tenderness, muscle spasms or guarding, an abnormal gait, or an abnormal spinal contour.  On neurological examination, there were no sensory deficits or motor weakness.  The reflexes were intact.  



There were no incapacitating episodes.  The VA examiner found no additional limitations with three repetitions of movement during the physical examination that was related to pain, fatigue, incoordinations, weakness, or lack of endurance.  

The Veteran later stated that he did not report to the VA examiner that he experienced pain with movement during the examination.  

Analysis

On VA examination in April 2009, flexion was to 90 degrees, extension was to 30 degrees, right and left lateral flexion were to 30 degrees, and right and left rotation were to 30 degrees.  There was no additional loss of motion with repetitive use.  The combined range of motion was 240 degrees (90+30+30+30+30+30 = 240 degrees).  

The 90 degrees of flexion and 240 degrees of combined range of motion do not more nearly approximate or equate to either flexion of 85 degrees or less or a combined range of motion of 235 degrees or less, the criteria for a 10 percent rating under the General Rating Formula based on limitation of flexion or limitation of the combined range of motion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40 and 4.45 had not been met. 

Also, on VA examination in April 2009, there was no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  For this reason, the alternate criteria for a 10 percent higher rating under the General Rating Formula base on muscle spasm and guarding had not been met. 







On VA examination in April 2009, there was no evidence of sensory or motor loss or bowel or bladder dysfunction or other associated objective neurologic abnormalities.  In the absence of evidence of objective neurologic abnormalities, the criteria for a separate compensable rating on the basis of objective neurologic abnormalities had not been met. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

While the VA examiner did not note pain on movement, the Veteran stated later that did have pain on movement.  The Veteran is competent to describe pain and the Veteran's statement is credible.  Nevertheless, the pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40, but no such functional loss was evident on the VA examination as flexion was to 90 degrees and the combined range of motion was 240 degrees, which for VA rating purposes is normal.  To this extent, the Board places greater weight on the objective findings of the examination than the Veteran's subjective complaints of pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  For this reason, the complaint of pain did not rise to the level of the criteria for a 10 percent rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

As there is no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at least one week, but less than two weeks during a 12 month period, the criteria for a 10 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met. 

Although the Veteran later stated that he did not report to the VA examiner that he experienced pain with movement during the examination and as it is the intent of VA to recognize actual painful movement with a minimum compensable rating for the affected joint, that is, a 10 percent rating for a disability of lumbosacral spine, the VA examiner found no actual painful motion by visible behavior of the Veteran undertaking the motion, whether or not the Veteran expressed pain.  


To this extent, the Board places greater weight on the objective finding of the examination than the Veteran's later complaint of pain.  For this reason, the complaint of pain did not rise to the level of actual painful motion for minimum rating of 10 percent rating under38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (actually painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).  

In summary, the preponderance of the evidence is against a compensable rating at any time before January 20, 2011.  See Fenderson at 119; see Hart at 505.  And the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply. 

A Rating from January 20, 2011

Facts

On VA examination on January 20, 2011, the Veteran complained of back pain 80 percent of the time, which he described as mild to moderate without incapacitating episodes.  There was some radiating pain from the left paralumbar area to the level of the left posterior knee without paresthesias.  The Veteran did not take any prescription medications and he did not use any assistive device or a lumbar brace.  The Veteran could walk about a mile.  The Veteran mentioned that he was retired.  The spine was symmetrical.  Posture and gait were normal.  The examiner noted slight kyphosis of the thoracic spine.  

On examination, flexion was to 60 degrees, extension was to 25 degrees, lateral flexion, right and left, was to 25 degrees, and lateral rotation, right and left, was to 25 degrees.   There were no spasms, though there was tenderness in the left lower paralumbar area.  Gait was guarded.  There was no ankylosis.  






On the neurological evaluation, the sensory examination was intact for both lower extremities.  There was no muscle atrophy.  Reflexes were symmetrical. There was also no change in motion on repetition and resisted testing of the spine, and no evidence of any additional limitation of movement following a minimum of three repetitions of range of motion testing due to increased pain, weakness, lack of endurance, or loss of coordination.    

Analysis 

The 60 degrees of flexion does not more nearly approximate or equate to flexion of 30 degrees or less, the criteria for a 40 percent rating under the General Rating Formula based on limitation of flexion, considering functional loss due to pain, weakness, fatigue, incoordination, or lack of endurance, flare-ups, or painful movement under 38 C.F.R. §§ 4.40 and 4.45 had not been met. 

Also, there was no evidence of sensory or motor loss or bowel or bladder dysfunction or other associated objective neurologic abnormalities.  In the absence of evidence of objective neurologic abnormalities, the criteria for a separate compensable rating on the basis of objective neurologic abnormalities had not been met. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

While the Veteran had pain at the end of the flexion, the complaint of pain does not rise to the level of functional loss that more nearly approximates the criteria for a 40 percent rating.  See Mitchell v. Shineski, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  

As there is no evidence of incapacitating episodes, namely, a period of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician, having a total duration of at four weeks, but less than six weeks during a 12 month period, the criteria for a 40 percent rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes had not been met. 


As the minimum compensable rating for a disability of the lumbosacral spine disability with actual painful motion is 10 percent, and as the disability is already rated 20 percent, the minimum rating provision for the disability of the lumbosacral spine cannot be applied to the Veteran's advantage.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (painful motion under 38 C.F.R. § 4.59 requires a minimum rating for the specific joint).

In summary, the preponderance of the evidence is against a rating higher than 20 percent at any time from January 20, 2011.  See Fenderson at 119; see Hart at 505.  And the benefit-of-the-doubt standard of proof under 38 U.S.C.A. § 5107(b) does not apply. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 



Here, the rating criteria reasonably describe the disability levels and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has not expressly raised and the record does not reasonably raise a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial compensable rating for degenerative joint disease of the lumbosacral spine before January 20, 2011, and an initial rating higher than 20 percent from January 20, 2011, is denied.


REMAND

The Veteran has been afforded two VA examinations to evaluate the claim of service connection for residuals of a traumatic brain injury, but a traumatic brain injury has not been diagnosed.






Apart from the two VA examinations, on a VA audiology examination in June 2011, the VA examiner, an audiologist, was requested to give an opinion as to the relationship between the Veteran's reactions to loud noises and a traumatic brain injury.  The VA examiner stated that an opinion could not be rendered, because residuals of a traumatic brain injury were not service connected and the Veteran had no been evaluated for an auditory processing disorder.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As the VA examiner could not give an opinion because further testing was needed, the examination is insufficient.  Further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate Federal custodian the in-patient records from the 7th Surgical Hospital (MA), Republic of Vietnam, APO 96257, for admission on May 10, 1968, with hospitalization for three days.

If no records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain records from the Austin, Texas, VA clinic since June 2011. 



3.  Afford the Veteran a VA neurological examination to determine: 

a).  Whether the Veteran currently has visual disturbance, vertigo, an auditory processing disorder, or other neurological abnormality in response to loud noises, and, if so, 

b). Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current visual, auditory, or other neurological abnormality is related to the injuries the Veteran sustained in combat in Vietnam? 

In formulating an opinion, the VA examiner is asked to consider these facts:  

In May 1968 in Vietnam, the Veteran was a driver of an armored personnel carrier (APC) that hit a land mine that blew a whole through the bottom of the APC and flipped over the APC, in which the Track Commander was killed and a gunner and the Veteran were injured.  The Veteran was subsequently hospitalized for a back injury. 







In September 1968, the Veteran was in an APC, when a rocket propelled grenade (RPG) hit near the APC and knocked the Veteran for his position on the top of the APC and the Veteran was hit by shrapnel in the left leg.  

For each injury, the Veteran was award a Purple Heart.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the injuries in service are not more likely than any other to cause any current neurological disorder and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering a review of the medical literature, if necessary, and current medical knowledge.  

The Veteran's file must be made available to the VA examiner for review.

4.  After completing the above development, adjudicate the claim for residuals of a traumatic brain injury.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


